In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Social Services, dated April 25, 1989, which terminated petitioner’s medicaid provider status for a period of five years, the petitioner appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Kings County (Ramirez, J.), entered April 11,1990, as dismissed the proceeding.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The issue on this appeal was limited to whether the Commissioner’s determination to suspend the petitioner from participating in the Medicaid program, without considering the petitioner’s untimely response to the Notice of Proposed Agency Action, was arbitrary and capricious. However, in the interim, and pursuant to the petitioner’s proper and timely request for an administrative hearing to contest the respondent’s determination, a hearing was held at which the petitioner presented his arguments and a decision was rendered on October 8, 1991, affirming the respondent’s initial determination. Inasmuch as the Administrative Law Judge took into consideration the petitioner’s responses to the allegations against him and rendered a determination after a hearing, the appeal before us is academic. Thompson, J. P., Rosenblatt, Miller and Copertino, JJ., concur.